Citation Nr: 0630751	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-24 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling, to include a separate 
evaluation for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision rendered by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), wherein the veteran's claim for a separate 10 
percent evaluation for tinnitus in each ear was denied.  In a 
February 2006 decision in which the Board adjudicated other 
issues no longer before the Board, it was noted that the 
veteran was seeking an increased rating for his service-
connected tinnitus, and that adjudication of such claims was 
stayed pending resolution of VA's appeal of Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  That matter has 
now been resolved, and the stay of those claims has been 
lifted.

The case is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

As noted above, the RO, in March 2003, denied the veteran's 
claim for an increased rating for tinnitus, currently 
evaluated as 10 percent disabling, to include a separate 
evaluation for each ear.  The veteran indicated timely 
disagreement with that decision, but has not as of this date 
been furnished with a statement of the case (SOC) on this 
matter.  Where a statement of the case has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral, is required of the Board.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC reflecting its 
adjudication of the issue of entitlement 
to an increased rating for tinnitus, 
currently evaluated as 10 percent 
disabling, to include a separate 
evaluation for each ear.  The veteran and 
his representative should be afforded the 
appropriate period of time to respond.  
If a timely substantive appeal is 
received, the claim should be returned to 
the Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



